Exhibit 10.1

 

SECOND AMENDMENT TO LETTER LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO LETTER LOAN AGREEMENT (this “Amendment”) is executed as
of June 24, 2004 by and between AMX CORPORATION, a Texas corporation, formerly
known as PANJA INC. (“Borrower”) and BANK ONE, NA, successor by merger to BANK
ONE, TEXAS, N.A., a national banking association (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender entered into that certain Letter Loan Agreement,
dated September 30, 2002, pursuant to which Lender agreed to make available to
Borrower the Revolving Loan (as therein defined), the Term Loan (as therein
defined), the EXIM Facility (as therein defined), and the Letters of Credit (as
therein defined)(as heretofore or hereafter amended, the “Loan Agreement”)(each
capitalized term used herein, but not otherwise defined shall have the same
meaning given to it in the Loan Agreement); and

 

WHEREAS, pursuant to the Loan Agreement, Borrower and Lender executed that
certain Export Loan Agreement (as heretofore or hereafter amended, the “EXIM
Agreement”) dated the date of the Loan Agreement, pursuant to which Lender
agreed to make available to Borrower a working capital loan for export
transactions in the amount of $5,000,000.00 (the “EXIM Facility”) to be
guaranteed by EX-IM Bank (as defined in the EXIM Agreement; and

 

WHEREAS, in connection with the Loan Agreement, Borrower executed that certain
Revolving Promissory Note (the “Revolving Note”) dated the date of the Loan
Agreement in the stated principal amount of $12,500,000; and

 

WHEREAS, in connection with the Loan Agreement, Borrower executed that certain
Promissory Note (the “Term Note”) dated the date of the Loan Agreement in the
stated principal amount of $1,532,175 (the Revolving Note and the Term Note
shall be collectively referred to herein as the “Notes”); and

 

WHEREAS, Borrower and Lender entered into that certain First Amendment to Letter
Loan Agreement and Related Promissory Notes, dated September 30, 2003 whereby
Lender (a) renewed and decreased the amount of the Committed Sum from
$12,500,000 to $10,000,000, (b) canceled the EXIM Facility, (c) modified the
Loan Agreement to include in the Borrowing Base an advance rate of 30% on the
value of Borrower’s equipment and to increase the advance rate on Eligible
Inventory from 30% to 50%, and (d) modified certain covenants and other
provisions contained in the Loan Agreement and the Notes; and

 

WHEREAS, Borrower has requested that Lender modify the Loan Agreement by
extending the expiration date of the Letters of Credit from seven (7) months to
twelve (12) months beyond the Termination Date of the Revolving Loan; and

 

WHEREAS, subject to the terms and conditions herein contained, Lender is willing
to agree to such request.

 

Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, Borrower and Lender
hereby covenant and agree as follows:

 

ARTICLE I: AMENDMENTS

 

Section 1.1. Modification to Section 1(d) of the Loan Agreement. As of the date
of this Amendment Section 1(d) of the Loan Agreement is hereby deleted and
restated in its entirety as follows:

 

Letters of Credit. Subject to the terms and conditions set forth in this Loan
Agreement and the other Loan Documents, Bank agrees to issue one or more standby
letters of credit (collectively, the “Letters of Credit”) for the account of
Borrower from time to time from the date hereof to and including the maturity
date of the Revolving Note; provided, however, that Bank’s outstanding
commitments under all outstanding Letters of Credit (the “Letter of Credit
Liabilities”) shall not at any time exceed the lesser of $500,000 or an amount
equal to the Availability. All Letters of Credit shall have an expiration date
of no more than twelve (12) months beyond the Termination Date of the Revolving
Loan, must support a transaction that is entered into in the ordinary course of
business, must otherwise be satisfactory in form and substance to Bank, and
shall be issued pursuant to such documents and instruments, including, without
limitation, Bank’s standard application and agreement for issuance of letters of
credit, as then in effect (“Letter of Credit Application”) as Bank may require.
No Letter of Credit shall require any payment by Bank to the beneficiary
thereunder pursuant to a drawing prior to the third business day following
presentment of a draft and any related documents to Bank. Each Letter of Credit
shall be issued on at least two (2) business days prior notice from Borrower to
Bank. Each payment by Bank pursuant to a drawing under a Letter of Credit must
be repaid to Bank immediately by Borrower in accordance with the terms of the
subject Letter of Credit Application. Borrower shall pay to Bank a letter of
credit fee payable on the date each Letter of Credit is issued in an amount
equal to one and one-half (1.5%) per annum of the stated amount of such Letter
of Credit, for the stated term of such Letter of Credit, based on a 360 day year
and the actual number of days elapsed.

 

ARTICLE II: MISCELLANEOUS

 

Section 2.1. Conditions Precedent. As conditions precedent to closing this
Amendment, Borrower shall have executed and delivered to Lender this Agreement,
and Borrower shall have paid to Lender all fees and other amounts owing under
the Loan Agreement and the Loan Documents.

 

Section 2.2. Continuing Effect. Except as modified, amended or terminated
hereby, the Loan Agreement and other Loan Documents are and shall remain in full
force and effect in accordance with their terms.

 

Section 2.3. Binding Loan Agreement. This Amendment shall be binding upon, and
shall inure to the benefit of, the parties’ respective representatives,
successors and assigns.

 

Section 2.4. Ratification. Except as otherwise expressly modified or terminated
by this Amendment, all terms and provisions of the Loan Agreement, the Notes and
the other Loan Documents, shall remain unchanged and hereby are ratified and
confirmed and shall be and shall remain in full force and effect, enforceable in
accordance with their terms.

 

Section 2.5. No Defenses. Borrower by its execution of this Amendment, hereby
declares that it has no set-offs, counterclaims, defenses or other causes of
action against Lender arising out of the Loans, the modification of the Loans,
any documents mentioned herein or otherwise; and, to the extent any such
setoffs, counterclaims, defenses or other causes of action may exist, whether
known or unknown, such items are hereby waived by Borrower.

 

Page 2



--------------------------------------------------------------------------------

Section 2.6. Further Assurances. The parties hereto shall execute such other
documents as may be necessary or as may be required, in the opinion of counsel
to Lender, to effect the transactions contemplated hereby and to extend the
liens and/or security interests of all other collateral instruments, as modified
by this Amendment. Borrower also agrees to provide to Lender such other
documents and instruments as Lender reasonably may request in connection with
the modification of the Loans effected hereby.

 

Section 2.7. Non-Waiver of Events of Default. Except as specifically provided
herein, neither this Amendment nor any other document executed in connection
herewith constitutes or shall be deemed (a) a waiver of, or consent by Lender
to, any default or event of default which may exist or hereafter occur under any
of the Loan Documents, (b) a waiver by Lender of any of Borrower’s obligations
under the Loan Documents, or (c) a waiver by Lender of any rights, offsets,
claims, or other causes of action that Lender may have against Borrower.

 

Section 2.8. Enforceability. In the event the enforceability or validity of any
portion of this Amendment, the Loan Agreement, the Notes, or any of the other
Loan Documents is challenged or questioned, such provision shall be construed in
accordance with, and shall be governed by, whichever applicable federal or Texas
law would uphold or would enforce such challenged or questioned provision.

 

Section 2.9. Counterparts. This Amendment may be executed in several
counterparts, all of which are identical, each of which shall be deemed an
original, and all of which counterparts together shall constitute one and the
same instrument, it being understood and agreed that the signature pages may be
detached from one or more of such counterparts and combined with the signature
pages from any other counterpart in order that one or more fully executed
originals may be assembled.

 

Section 2.10. Choice of Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT FEDERAL
LAWS PREEMPT THE LAWS OF THE STATE OF TEXAS.

 

Section 2.11. Entire Loan Agreement. This Amendment, together with the other
Loan Documents, contain the entire agreements between the parties relating to
the subject matter hereof and thereof. This Amendment and the other Loan
Documents may be amended, revised, waived, discharged, released or terminated
only by a written instrument or instruments, executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination which is not so documented shall not be effective as to
any party.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER THEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

 

LENDER: BANK ONE, NA, successor by merger to BANK ONE, TEXAS, N.A., a national
banking association By:  

/s/ Jackie Helmer

Name:

 

Jackie Helmer

Title:

 

Vice President

BORROWER: AMX CORPORATION, a Texas corporation, formerly known as PANJA INC. By:
 

/s/ C. Chris Apple

Name:

 

C. Chris Apple

Title:

 

VP - CFO

 

Page 1